

 S1282 ENR: To redesignate certain clinics of the Department of Veterans Affairs located in Montana.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
 eighteenS. 1282IN THE SENATE OF THE UNITED STATESAN ACTTo redesignate certain clinics of the Department of Veterans Affairs located in Montana.1.Redesignation of certain Department of Veterans Affairs Clinics in Montana(a)David J. Thatcher VA Clinic(1)DesignationThe clinic of the Department of Veterans Affairs located at 2687 Palmer Street in Missoula, Montana, shall after the date of the enactment of this Act be known and designated as the David J. Thatcher VA Clinic.(2)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the clinic referred to in paragraph (1) shall be considered to be a reference to the David J. Thatcher VA Clinic.(b)Dr. Joseph Medicine Crow VA Clinic(1)DesignationThe clinic of the Department of Veterans Affairs located at 1775 Spring Creek Lane in Billings, Montana, shall after the date of the enactment of this Act be known and designated as the Dr. Joseph Medicine Crow VA Clinic.(2)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the clinic referred to in paragraph (1) shall be considered to be a reference to the Dr. Joseph Medicine Crow VA Clinic.(3)Public display of name(A)In generalAny local public display of the name of the clinic referred to in paragraph (1) carried out by the United States or through the use of Federal funds shall include the English name, Dr. Joseph Medicine Crow, and the Crow name, Dakaak Baako, of Dr. Joseph Medicine Crow.(B)Local displayFor purposes of subparagraph (A), a local public display of the name of the clinic referred to in paragraph (1) includes a display inside the clinic, on the campus of the clinic, and in the community surrounding the clinic, such as signs directing individuals to the clinic.(c)Benjamin Charles Steele VA Clinic(1)DesignationThe clinic of the Department of Veterans Affairs located at 1766 Majestic Lane in Billings, Montana, shall after the date of the enactment of this Act be known and designated as the Benjamin Charles Steele VA Clinic.(2)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the clinic referred to in paragraph (1) shall be considered to be a reference to the Benjamin Charles Steele VA Clinic.Speaker of the House of RepresentativesVice President of the United States and President of the Senate